The offense is robbery, punishment fixed at confinement in the penitentiary for a period of fifteen years.
No statement of facts accompanies the record. We find several bills of exceptions which bear upon the rulings of the court in receiving certain evidence. The relation of the matters to which the bills advert cannot be ascertained from the bills nor appraised in the absence of a statement of the facts.
There is complaint of certain special charges, the applicability of which we are unable to determine in the absence of the facts which were before the court at the time the charges were given to the jury. The same may be said of the complaint made of the argument of the prosecuting attorney.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.